DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kourosh Salehi on 03/23/2021.
The application has been amended as follows: 
In claim 12, lines 1-2, “according to claim 10” has been changed to –according to claim 8--.
Allowable Subject Matter
Claims 1-2, 4-5, 7-9, and 11-12 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, and 8, the prior art taken alone or in combination fails to teach or disclose an optical angle modulation measurement apparatus or method for measuring by a delayed self-heterodyne method, the apparatus comprising: wherein when the optical angle modulation is optical frequency modulation, the temporal waveform analyzer is configured to obtain the temporal waveform of the optical frequency modulation of the laser light to be measured by multiplying the phase of the beat signal by [2.pi..tau..sub.d].sup.-1 (where, .tau..sub.d is a delay time in the heterodyne interferometer).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Michael P LaPage/Primary Examiner, Art Unit 2886